Exhibit 10.12

This EXECUTIVE EMPLOYMENT AND NON-COMPETITION AGREEMENT (this “Agreement”),
dated as of March 29, 2007, by and between Broadcasting Media Partners, Inc.
(formerly known as Umbrella Holdings, LLC), a Delaware corporation (the
“Company”), and Joseph Uva (the “Executive”).

WHEREAS, the Company desires that Executive become employed by the Company
effective on April 2, 2007 (the “Effective Date”); and

WHEREAS, the Company desires to be assured that the confidential information and
goodwill of the Company will be preserved for the exclusive benefit of the
Company and that, in consideration of the compensation, benefits and continued
employment of Executive hereunder, Executive will not be employed with any
competitor of the Company for a limited period following Executive’s termination
of employment with the Company;

NOW, THEREFORE, in consideration of such employment and the mutual covenants and
promises herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Executive agree as follows:

1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby agrees to accept employment with the Company, upon the terms and
conditions contained in this Agreement. Executive’s employment with the Company
shall continue, subject to earlier termination of such employment pursuant to
the terms hereof, until the fourth anniversary of the Effective Date (the
“Initial Term”). On the fourth anniversary of the Effective Date and on each
anniversary thereof, the term of the Agreement shall be automatically extended
for an additional twelve-month period (the Initial Term, together with any
extension, the “Employment Period”). Either the Company or Executive may elect
to terminate the automatic extension of the Employment Period by giving written
notice of such election to the other party not less than six (6) months prior to
the end of the then current Employment Period.

2. Duties. During the Employment Period, Executive shall serve on a full-time
basis and perform services in a capacity and in a manner consistent with
Executive’s position as Chief Executive Officer of the Company and Chief
Executive Officer of Univision Communications, Inc. (“UVN”) and such other
wholly owned subsidiaries of the Company as the Executive may reasonably
determine in consultation with the Board of Directors of UVN. Executive shall
also be a member of the Board of Directors of the Company (the “Board”) and a
member of the board of directors of UVN and such other subsidiaries of the
Company as reasonably requested by the Board. Executive shall have the duties
and authorities commensurate with his positions as the Chief Executive Officer
of the Company and UVN, and such other duties, consistent with his position, as
may reasonably be assigned to him from time to time by the Board, and shall not
be assigned any duties that are not consistent with his positions as Chief
Executive Officer and a member of the board of directors of the Company, UVN or
other subsidiary of the Company. If one of the Company or its affiliates (not
including any of the Sponsors or other portfolio companies owned by any Sponsor)
becomes a public company, Executive shall be the Chief Executive Officer and a
member of the board of directors of such public company. Executive



--------------------------------------------------------------------------------

will report solely and directly to (a) the Board and any committee thereof and
(b) to Haim Saban personally as a member of the Board (and not, for the
avoidance of doubt, through Saban Capital or any employee or director thereof
other than Haim Saban). In the event of any conflict in directions provided by
the Board or Haim Saban, the directions of the Board shall be controlling. Haim
Saban is not entitled to have direct authority as to any employees (other than
Executive) and thus any requests made directly to such employees are subject to
Executive’s authority to manage the day-to-day activities of his direct reports
and other employees. Executive shall devote his entire business time, attention
and good faith efforts (excepting vacation time, holidays, sick days and periods
of disability) in his employment and service with the Company and its
affiliates; provided, however, that this Section 2 shall not be interpreted as
prohibiting Executive from managing his personal affairs or engaging in
charitable or civic activities, or, with the written consent of the Board,
serving as a director of or providing services to another business or enterprise
(whether engaged in for profit or not; provided, however, with respect to for
profit businesses, the Executive shall be limited to serving as a director or
managing a passive investment), so long as such activities do not materially
interfere with the performance of Executive’s duties and responsibilities
hereunder. Executive may continue to serve on the Board of Directors of the
organizations listed on the Schedule of Boards consistent with his level of
activities to date with respect to such organization.

For purposes of this Agreement, “Sponsors” shall mean the “principal investors”
as defined in the Stockholders Agreement by and among the Company, Broadcast
Media Partners Holdings, Inc., Umbrella Acquisition, Inc. and Certain
Stockholders of the Company, dated as of March 29, 2007, as amended from time to
time.

3. Location Of Employment and Relocation Benefits. Executive shall work in
either the New York, Los Angeles or Miami metropolitan areas, as determined by
the Board in consultation with Executive. The initial establishment of the
Executive in the New York metropolitan area (including New Jersey) shall not be
treated as a relocation or as a decision to locate the executive offices of the
Company in New York, and the Board, in consultation with Executive, may shift
(but only once) the executive offices to one of the other two metropolitan areas
during the first two years of the Initial Term. In the event the executive
offices of the Company are relocated to the Los Angeles or Miami metropolitan
areas, the Company shall provide customary relocation benefits at a Chief
Executive Officer level, including temporary housing as reasonably required by
Executive and a full tax gross up with respect to any relocation benefits that
are not excludable from the Executive’s income or, if includable in the
Executive’s income, are not fully deductible. Following any relocation outside
of the New York metropolitan area, if thereafter Executive is terminated without
Cause or resigns for Good Reason, the Company will relocate Executive and his
family back to the New York metropolitan area under the Company’s relocation
policy applicable at a Chief Executive Officer level, including a full tax gross
up as described above.

4. Compensation.

4.1 Base Salary.

 

2



--------------------------------------------------------------------------------

(a) In consideration of the services rendered by the Executive under this
Agreement, the Company shall pay the Executive a base salary (the “Base Salary”)
at an annual rate of $1,150,000 during his employment. Executive’s Base Salary
will be reviewed annually and may be increased during the Employment Term in the
discretion of the Board, but may not be decreased.

(b) The Base Salary shall be paid in such installments and at such times as the
Company pays its regularly salaried executives and shall be subject to all
necessary withholding taxes, FICA contributions and similar deductions.

4.2 Sign On Bonus. Executive shall receive a $1 million cash payment on or about
the Effective Date, which shall be applied (i) to pay applicable income and
employment taxes on such payment (estimated to be $430,000) and (ii) to purchase
approximately $570,000 of the Restricted Shares (as described in Section 4.4(b)
below).

4.3 Annual Bonus. Executive shall be entitled to an annual target bonus of 150%
of annual salary for such fiscal year, subject to performance goals established
by the Board in good faith, and shall have the opportunity to earn a higher
annual bonus if target performance goals are commensurately exceeded, as
determined by the Board in good faith. With respect to 2007, Executive shall be
entitled to receive an annual bonus as follows: (i) a bonus payment on or about
the Effective Date in the amount of $300,000, which shall be used to pay
applicable income and employment taxes on the receipt of such bonus and on the
Class A Common Stock included in the Initial Stock Award (as defined below), and
(ii) a target bonus opportunity of $1,425,000 (provided that the amount actually
paid with respect to such bonus shall not be less than $850,000).

4.4 Equity Grants.

(a) Initial Stock Award. On the Effective Date, Executive shall be granted an
equity award representing shares of Preferred Stock of Broadcast Media Partners
Holdings, Inc., and Class L Common Stock of the Company (which shall be in the
form of restricted stock units) and Class A Common Stock of the Company (which
shall be in the form of restricted shares) (collectively, the “Company
Securities”) having an aggregate fair market value of $5 million on such date
(the “Initial Stock Award”), in the same proportion as the classes of such stock
are being purchased by the Sponsors. The terms and form of the Initial Stock
Award shall be set forth in an award agreement, which shall be in substantially
the same form as Exhibit A attached hereto.

(b) Restricted Share Award. Executive shall purchase, as of the Effective Date
or such later date as set forth in Section 4.4(c), restricted shares of the
Class A Common Stock of the Company, which shall represent, on the date of the
closing of the transactions contemplated by the Merger Agreement (defined
below), 0.7% of the fully diluted appreciation in the value of the common stock
of the Company (excluding preferences with respect to the Class L Common Stock
of the Company) (the “Restricted Shares”). The terms of the Restricted Shares
shall be set forth in Executive’s award agreement, which shall be in
substantially the same form as Exhibit B attached hereto.

 

3



--------------------------------------------------------------------------------

(c) Loan. The Company shall make a recourse loan to Executive, in the
approximate amount of $2,023,000, solely for the purpose of enabling Executive
to complete the purchase of the Restricted Shares, and such loan shall have the
lowest permitted applicable federal rate of interest thereon. One-third of
Executive’s annual bonus (described in Section 4.3), starting with the annual
bonus for the Company’s fiscal year commencing January 1, 2008, shall be applied
to repayment of the loan and any interest accrued thereon. The loan shall be
governed by a Secured Promissory Note and Pledge Agreement in the form of
Exhibit C attached hereto. Notwithstanding the above, such loan shall not be
made to Executive until such time as the Company or any of its affiliates shall
no longer be an SEC reporting company.

(d) Equity Investment. In addition, Executive shall invest at least $500,000 in
Company Securities in the same classes, in the same proportion and on
substantially the same terms as such securities are being purchased by the
Sponsors on the closing date of the transactions contemplated by the Merger
Agreement (described below).

4.5 Vacation. Executive shall be entitled to twenty (20) annual paid vacation
days, which shall accrue and be useable by Executive in accordance with Company
policy, as may be in effect from time to time.

4.6 Benefits. During the term of Executive’s employment under this Agreement,
Executive shall be entitled to participate in any benefit plans, including
medical, disability and life insurance (but excluding any severance or bonus
plans unless specifically referenced in this Agreement) offered by the Company
as in effect from time to time (collectively, “Benefit Plans”), on the same
basis as those generally made available to other senior executives of the
Company, to the extent Executive may be eligible to do so under the terms of any
such Benefit Plan. Executive understands that any such Benefit Plans may be
terminated or amended from time to time by the Company in its discretion. Until
Executive is eligible for Company medical insurance, the Company will pay
Executive’s COBRA continuation coverage, or reimburse Executive for such
coverage on an after-tax basis.

4.7 Perquisites. During the Employment Period, the Company shall pay for and
provide for the Executive (i) term life insurance coverage in (a) an amount of
$2 million and (b) an additional amount of $1 million during the first 10 years
of Executive’s employment with the Company, and thereafter, such $1 million
amount is subject to adjustment if the cost exceeds standard rates,
(ii) long-term disability benefits of $660,000 per annum and (iii) reimbursement
for the cost of an annual physical examination.

5. Termination. Executive’s employment hereunder may be terminated as follows:

5.1 Automatically in the event of the death of Executive;

5.2 At the option of the Company, within 30 days of the determination of
Permanent Disability, by written notice to Executive or his personal
representative in the event of the Permanent Disability of Executive. As used
herein, the term “Permanent Disability” shall mean a physical or mental
incapacity or disability which has rendered the Executive unable to perform his
material duties for a period of 180 days in any twelve-month period;

 

4



--------------------------------------------------------------------------------

5.3 At the option of the Company for Cause (as defined in Section 6.4), on prior
written notice to the Executive in accordance with Section 6.4;

5.4 At the option of the Company at any time without Cause;

5.5 At the option of Executive, at any time, for any reason, on sixty (60) days
prior written notice to the Company; or

5.6 At the option of Executive for Good Reason (as defined in Section 6.5), on
prior written notice to the Company in accordance with Section 6.5.

6. Severance Payments.

6.1 Termination Without Cause, by Executive for Good Reason or by Non-renewal of
Agreement. If Executive’s employment is terminated at any time during the
Employment Period by the Company without Cause, by Executive for Good Reason or
if the Executive’s employment is terminated hereunder as a result of non-renewal
of this Agreement by the Company, Executive shall be entitled to an amount equal
to (i) his Base Salary through the date of termination plus (ii) (A) one
(1) times Base Salary if such termination occurs prior to the second anniversary
of the Effective Date or (B) two (2) times the sum of his Base Salary and the
annual cash bonus earned for the year preceding the year including the date of
termination, if such termination occurs on or after the second anniversary of
the Effective Date, payable in accordance with the usual payroll policies in
effect at the Company as if Executive continued to be employed, plus (iii) any
annual bonus earned with respect to a fiscal year ending prior to the date of
such termination but unpaid as of such date, payable at the same time as such
payment would be made if Executive continued to be employed by the Company plus
(iv) a pro-rata annual bonus, if any, for the calendar year in which such
termination occurs (based on the actual results of the Company for such calendar
year), payable at the same time as such bonus would be made if Executive was
still employed by the Company. Executive shall also be entitled to any
accelerated or continued vesting or payment with respect to his equity awards as
provided in the applicable equity plan or award agreement, any relocation
benefits described in Section 3 hereof, two (2) years of continued life
insurance and group medical coverage for Executive and eligible dependents upon
the same terms as provided to senior executive officers of the Company and at
the same coverage levels as in effect immediately prior to such termination of
employment, provided that such continued life insurance and group medical
coverage shall cease upon Executive becoming employed by another employer and
eligible for life insurance and/or medical coverage with such other employer,
any accrued and unpaid vacation pay, and any other benefits which may be owing
in accordance with the Company’s policies.

6.2 Death or Permanent Disability. Upon the termination of Executive’s
employment due to death or Permanent Disability, Executive or his legal
representatives shall be entitled to receive an amount equal to Base Salary
payable through the date of termination as well as amounts described under
Section 6.1(iii) and (iv) hereof. Executive or his legal representatives shall
also be entitled to any accelerated vesting or other benefits with respect to
any of Executive’s equity awards, as provided under the terms of the applicable
equity plan and award agreement, two (2) years of continued life insurance and
group medical coverage for Executive

 

5



--------------------------------------------------------------------------------

and eligible dependents upon the same terms as provided to senior executive
officers of the Company and at the same coverage levels as in effect immediately
prior to such termination of employment, provided that such continued life
insurance and group medical coverage shall cease upon Executive becoming
employed by another employer and eligible for life insurance and/or medical
coverage with such other employer, any accrued and unpaid vacation pay, and any
other benefits which may be owing in accordance with the Company’s policies.

6.3 Termination for Cause or by Executive without Good Reason. Except for Base
Salary through the day on which Executive’s employment was terminated, any
accrued and unpaid vacation pay and any other vested benefits which may be owing
in accordance with the Company’s policies or applicable law, Executive shall not
be entitled to receive severance after the last date of employment with the
Company upon the termination of Executive’s employment hereunder by the Company
for Cause pursuant to Section 5.3, or upon Executive’s termination of his
employment hereunder pursuant to Section 5.5; provided, however, that for the
avoidance of doubt, Executive’s equity awards shall be treated as provided in
the applicable equity plan or award agreement.

6.4 Cause Defined. For purposes of this Agreement, the term “Cause” shall mean:

(a) Executive’s willful failure to perform his services hereunder in any
material way after notice from the Board and an opportunity to cure;

(b) material breach of fiduciary duty;

(c) Executive’s conviction of (or pleading guilty or nolo contendere in respect
of) a felony or any lesser offense involving willful and material dishonesty or
moral turpitude;

(d) material, willful misconduct with regard to the Company or any of its
subsidiaries, or any employees, officers or directors thereof with regard to
matters related to the Company or any of its subsidiaries; or

(e) material breach by Executive of any of the provisions of this Agreement
after notice from the Board and an opportunity for 30 days to cure (if curable).

provided, that, in each case, Executive may be terminated for Cause only after
prompt notice alleging specific facts or circumstances, a meeting with the Board
and a majority vote of the Board (excluding employees of the Company or any of
its subsidiaries). No act or failure to act will be considered “willful” unless
done or omitted to be done in bad faith or without a reasonable belief that the
action or omission was in the best interests of the Company or with reckless
disregard of the consequences.

6.5 Good Reason Defined. For purposes of this Agreement, the term “Good Reason”
shall mean, without Executive’s prior written consent:

(a) any failure of Executive to hold the title of Chief Executive Officer and be
a member of the Board or its ultimate parent other than by reason of Executive’s
termination of employment;

 

6



--------------------------------------------------------------------------------

(b) any significant diminution in the Executive’s responsibilities, authorities
or duties (other than purely as a result of the Company after an IPO becoming a
non-reporting company so long as Executive is the CEO of the ultimate parent of
the Company);

(c) any requirement that Executive relocate his principal place of employment to
any city other than New York, Los Angeles or Miami (and nearby areas), or after
having relocated from New York City and its nearby areas pursuant to Section 3
above, to either Los Angeles or Miami (including nearby areas), the Company
requires Executive to subsequently relocate to a different city and its nearby
areas unless such relocation is at the request of the Executive;

(d) any material, willful breach by the Company of any of its material
obligations to the Executive; and

(e) any failure to obtain in a writing delivered to Executive an assumption of
Executive’s employment contract by a successor to all or substantially all of
the assets of the Company;

provided, that, in each case, any resignation for Good Reason requires notice by
Executive to the Board within 90 days of Executive’s knowledge of the specific
facts and circumstances constituting Good Reason stating such specific facts and
circumstances and the Company shall have a reasonable opportunity to cure such
circumstances (if curable) within 30 days of receipt of such notice. For the
avoidance of doubt, Good Reason shall not exist hereunder unless and until the
thirty-day cure period following receipt by the Company of Executive’s written
notice expires and the Company shall not have cured such circumstances, and in
such case Executive’s employment shall terminate for Good Reason on the day
following expiration of such thirty-day cure period.

6.6 Change in Control Benefits. With respect to the Company Securities referred
to in Sections 4.4 (a) and (b) hereof (including, for the avoidance of doubt,
the Restricted Shares), if, in the event a Change in Control of the Company (as
defined in Executive’s equity award agreements attached hereto) within six
months following a Protected Termination, the net cash proceeds realized per
share with respect to any class of Company Securities exceeds the Fair Market
Value (as defined in Executive’s equity award agreement attached hereto) of the
Company Securities in the same class received by Executive, then Executive shall
be entitled to an additional payment as soon as reasonably practicable following
such Change in Control, equal to the positive difference, on a per share basis,
between the net cash proceeds and Fair Market Value multiplied by the number of
Company Securities previously sold by Executive. This Section 6.6 shall not
apply to any Company Securities, other than the Initial Stock Award, sold by
Executive to the Company for cost (rather than Fair Market Value) and payment
under this Section 6.6 shall be limited to the difference between Fair Market
Value and cost to Executive of such Company Securities if Executive received
Fair Market Value for the Company Securities because the Fair Market Value was
less than the cost of such shares on the date of such sale.

 

7



--------------------------------------------------------------------------------

(a) For purposes of this Agreement, “Protected Termination” shall mean
termination of Executive’s employment:

 

  (i) due to Executive’s death or Permanent Disability;

 

  (ii) by Executive upon resignation for Good Reason; and

 

  (iii) by the Company without Cause.

6.7 Acquisition of UVN. In the event the Sponsors decide not to proceed with the
acquisition of UVN as contemplated by that Agreement and Plan of Merger by and
among the Company, Umbrella Acquisition, Inc. and UVN, dated as of June 26, 2006
(the “Merger Agreement”), and Executive’s employment with the Company is
terminated other than for Cause on or following the abandonment of such
acquisition, the Initial Stock Award shall be cancelled and void ab initio and
Executive shall be paid $5 million in cash as soon as reasonably practicable
following such termination of employment in lieu of any other benefits under
this Agreement, including, without limitation, Section 6.1, and in satisfaction
of all obligations to Executive in respect of his employment with the Company
(other than accrued and unpaid salary, if any). In the event of a termination of
employment under this Section 6.7, the restrictive covenants contained in
Sections 9.1 and 9.2 hereof shall not apply.

6.8 Condition to Payment. All payments and benefits due to Executive under this
Section 6 which are not otherwise required by law shall be contingent upon
execution by Executive (or Executive’s beneficiary or estate) of a general
release of all claims in the form attached hereto as Exhibit D.

6.9 No Other Severance. Executive hereby acknowledges and agrees that, other
than the severance payment described in this Section 6, upon termination,
Executive shall not be entitled to any other severance under any Company benefit
plan or severance policy generally available to the Company’s employees or
otherwise.

6.10 Resignation. Upon termination of Executive’s employment for any reason,
Executive agrees to resign, as of the date of such termination and to the extent
applicable, as an officer of the Company and its affiliates and as a member of
the Board and its committees and the Board of Directors or other managing body
of any affiliate of the Company and their committees.

7. Parachute Tax-Gross Up.

7.1 Public Company Status.

(a) In the event that the stock of the Company is publicly traded and any
payment or benefit to Executive under this Agreement or any other plan,
arrangement or

 

8



--------------------------------------------------------------------------------

agreement with the Company (including, without limitation, any payment or
benefit in connection with the Restricted Stock Units or Restricted Shares) (the
“Payments”) would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), the Company shall pay to Executive an additional amount
(the “Gross-Up Payment”) such that the net amount retained by the Executive,
after deduction of all Excise Taxes on the Payments, and all Excise Taxes,
federal, state and local income taxes, and federal employment taxes on the
Gross-Up Payment, shall be equal to the amount of the Payments.

(b) For purposes of determining whether any of the Payments will be subject to
the Excise Tax, such determination shall be initially made by tax counsel
selected by the Company who shall deliver an opinion or such other applicable
documentation, but only to the extent necessary for Executive to have
substantial authority for filing his income tax return with the Internal Revenue
Service. For purposes of determining the amount of the Gross-Up Payment,
Executive shall be deemed to pay federal income taxes at the highest marginal
rates of federal income taxation applicable to individuals in the calendar year
in which the Gross-Up Payment is to be made and state and local income taxes at
the highest marginal rates of taxation applicable to individuals as are in
effect in the state and locality of Executive’s residence in the calendar year
in which the Gross-Up Payment is to be made, net of the maximum reduction in
federal income taxes that can be obtained from deduction of such state and local
taxes, taking into account any limitations applicable to individuals subject to
federal income tax at the highest marginal rates.

(c) The Gross-Up Payments provided for in this Section 7.1 shall be made upon
the earlier of (i) the payment to Executive of any Payment or (ii) the
imposition upon Executive or payment by Executive of any Excise Tax upon any
Payment. If it is established pursuant to a final determination of a court or an
Internal Revenue Service proceeding or the opinion of Tax Counsel that the
Excise Tax is less than the amount taken into account under this Section 7.1,
Executive shall repay to the Company within thirty (30) days of the later of the
Executive’s receipt of notice of such final determination or opinion and
Executive’s receipt of a refund or credit from the IRS in respect of any such
amount, the portion of the Gross-Up Payment attributable to such reduction (plus
the portion of the Gross-Up Payment attributable to the Excise Tax and federal,
state and local income tax imposed on the Gross-Up Payment being repaid by
Executive, if such repayment results in a reduction in Excise Tax or a federal,
state and local income tax deduction) plus any interest received by Executive on
the amount of such repayment. If it is established pursuant to a final
determination of a court, an Internal Revenue Service proceeding, or the opinion
of Tax Counsel that the Excise Tax exceeds the amount taken into account
hereunder (including by reason of any payment the existence or amount of which
cannot be determined at the time of the Gross-Up Payment), the Company shall
make an additional Gross-Up Payment in respect of such excess within thirty
(30) days of the Company’s receipt of notice of such final determination or
opinion.

7.2 Private Company Status. In the event that the stock of the Company is not
publicly traded and the exemption described in Section 280G(b)(5) of the
Internal Revenue Code of 1986, as amended (the “Code”) would apply to payments
by the Company to Executive in connection with a change in control (as defined
in Section 280G of the Code) if the requisite

 

9



--------------------------------------------------------------------------------

shareholder approval is obtained, Executive shall be entitled to receive an
additional payment equal to the amount of the Excise Tax, if any, on the
Payments, including the additional payment (but, for the avoidance of doubt,
shall not be entitled to any tax gross-up payment with respect to any other
taxes, including, without limitation, income or employment taxes, on the Excise
Tax). If Executive advises the Company that he is willing to waive his rights to
receive excess parachute payments in connection with the transaction which could
cause excise taxes under Section 4999 of the Code to apply, the Company shall
use reasonable best efforts to, following such waiver, obtain the requisite
shareholder approval of any such excess parachute payments. In the event such
shareholder approval is obtained, the Executive acknowledges and agrees that he
is not entitled to share in any tax savings resulting from the Company’s
deduction of the excess parachute payments.

8. Reimbursement of Expenses. The Company shall reimburse the Executive for all
reasonable and necessary expenses actually incurred by the Executive directly in
connection with the business and affairs of the Company and the performance of
his duties hereunder, upon presentation of proper receipts or other proof of
expenditure and in accordance with such reasonable guidelines or limitations
established by the Board from time to time.

9. Restrictions on Activities of the Executive.

9.1 Non-Competition.

(a) During the two-year period commencing on the date Executive’s employment
with the Company ends, Executive shall not be employed or otherwise involved
with any of the companies or business units described in Section A of the
Schedule of Competitors attached hereto, and any successors thereto and spinoffs
therefrom. For avoidance of doubt, Executive may be employed or involved with a
company that owns any of the specifically identified companies in Section A of
the Schedule of Competitors or any company that is not primarily focused on or
engaged in activities relating to the Hispanic market (“Non-Hispanic Business
Company”) so long as he is not employed by or otherwise directly involved with
such specifically identified companies or such activities, and Executive shall
not be deemed to be directly involved in such specifically identified companies
or activities relating to the Hispanic market if less than 20% of his duties,
responsibilities and activities with respect to any Non-Hispanic Business
Company arise from or relate to such specifically identified companies or
activities relating to the Hispanic market, including companies or business
units that are primarily focused on or engaged in such activities. Executive
shall have the burden of demonstrating that his duties, responsibilities and
activities with respect to such specifically identified companies and activities
relating to the Hispanic market constitute less than 20% of his overall duties,
responsibilities and activities with any company.

(b) During the one-year period following the date Executive’s employment with
the Company ends, Executive shall not be employed or otherwise involved with any
of the companies set forth in Section B of the Schedule of Competitors attached
hereto, and any successors thereto and spinoffs therefrom.

 

10



--------------------------------------------------------------------------------

(c) The Company may amend the Schedule of Competitors attached hereto from time
to time prior to the date either party provides a notice of termination of
employment to the other party; provided, however, that the number of companies
set forth in Section B of such Schedule may not be increased. The Company shall
not unreasonably withhold its consent to Executive’s employment or other
involvement with any of the named competitors on the Schedule of Competitors.

Notwithstanding anything herein to the contrary, the Executive may hold passive
investments in any enterprise the shares of which are publicly traded if such
investment constitutes less than one percent (1%) of the equity of such
enterprise.

9.2 Non-Solicitation. Executive covenants and agrees that during employment and
for a period of two years after the termination of Executive’s employment under
this Agreement, Executive shall not directly or indirectly influence or attempt
to influence or solicit present or future employees, performers or independent
contractors of the Company or any of its affiliates to restrict, reduce, sever
or otherwise alter their relationship with the Company or such affiliates. The
restrictions in this Section 9.2 shall not apply to (x) general solicitations
that are not specifically directed to employees of the Company or any affiliate,
(y) serving as a reference at the request of an employee or (z) actions taken in
the good faith performance of his duties for the Company.

9.3 Confidentiality. Executive shall not, during the Employment Period or at any
time thereafter, except in accordance with the performance of his duties
hereunder, directly or indirectly, disclose, reveal, divulge or communicate to
any person other than authorized officers, directors and employees of the
Company or use or otherwise exploit for his own benefit or for the benefit of
anyone other than the Company, any Confidential Information (as defined below).
The Executive shall not have any obligation to keep confidential any
Confidential Information if and to the extent disclosure thereof is specifically
required by applicable law; provided, however, that in the event disclosure is
required by applicable law, the Executive shall, to the extent reasonably
possible, provide the Company with prompt notice of such requirement prior to
making any disclosure so that the Company may seek an appropriate protective
order. Promptly upon termination, for any reason, of Executive’s employment with
the Company, Executive agrees to deliver to the Company all property and
materials within Executive’s possession or control which belong to the Company
or any of its subsidiaries or affiliates which contain Confidential Information.
Notwithstanding the foregoing, Executive shall be permitted to retain his
rolodex and similar address books, including those in electronic form, provided
that, to the extent any of the foregoing constitutes Confidential Information,
Executive shall maintain the confidentiality of such information.

“Confidential Information” means any information with respect to the Company or
any of its subsidiaries and affiliates, including methods of operation, customer
lists, products, prices, fees, costs, technology, formulas, inventions, trade
secrets, know-how, software, marketing methods, plans, personnel, suppliers,
competitors, markets or other specialized information or proprietary matters;
provided, that, there shall be no obligation hereunder with respect to,
information that (i) is generally available to the public on the Effective Date
or (ii) becomes generally available to the public other than as a result of a
disclosure not otherwise permissible hereunder.

 

11



--------------------------------------------------------------------------------

9.4 Assignment of Inventions. Executive agrees that during the Employment
Period, any and all inventions, discoveries, innovations, writings, domain
names, improvements, trade secrets, designs, drawings, formulas, business
processes, secret processes and know-how, whether or not patentable or a
copyright or trademark, which Executive may create, conceive, develop or make,
either alone or in conjunction with others and related or in any way connected
with the Company’s strategic plans, products, processes or apparatus or the
Business (collectively, “Inventions”), shall be fully and promptly disclosed to
the Company and shall be the sole and exclusive property of the Company as
against Executive or any of Executive’s assignees. Regardless of the status of
Executive’s employment by the Company, Executive and Executive’s heirs, assigns
and representatives shall promptly assign to the Company any and all right,
title and interest in and to such Inventions made during the Employment Period.

Whether during or after the Employment Period, Executive further agrees to
execute and acknowledge all papers and to do, at the Company’s expense, any and
all other things necessary for or incident to the applying for, obtaining and
maintaining of such letters patent, copyrights, trademarks or other intellectual
property rights, as the case may be, and to execute, on request, all papers
necessary to assign and transfer such Inventions, copyrights, patents, patent
applications and other intellectual property rights to the Company and its
successors and assigns. In the event that the Company is unable, after
reasonable efforts and, in any event, after ten (10) business days, to secure
Executive’s signature on a written assignment to the Company, of any application
for letters patent, trademark registration or to any common law or statutory
copyright or other property right therein, whether because of his physical or
mental incapacity, or for any other reason whatsoever, Executive irrevocably
designates and appoints the Secretary of the Company as Executive’s
attorney-in-fact to act on Executive’s behalf to execute and file any such
applications and to do all lawfully permitted acts to further the prosecution or
issuance of such assignments, letters patent, copyright or trademark.

9.5 Survival. This Section 9 shall survive any termination or expiration of this
Agreement.

10. Remedies. It is specifically understood and agreed that any breach of the
provisions of Section 9 of this Agreement is likely to result in irreparable
injury to the Company and that the remedy at law alone will be an inadequate
remedy for such breach, and that in addition to any other remedy it may have,
the Company shall be entitled to enforce the specific performance of this
Agreement by the Executive and to seek both temporary and permanent injunctive
relief (to the extent permitted by law) without bond and without liability
should such relief be denied, modified or violated.

11. Severable Provisions. The provisions of this Agreement are severable and the
invalidity of any one or more provisions shall not affect the validity of any
other provision. In the event that a court of competent jurisdiction shall
determine that any provision of this Agreement or the application thereof is
unenforceable in whole or in part because of the duration or scope thereof, the
parties hereto agree that said court in making such determination shall have the
power to reduce the duration and scope of such provision to the extent necessary
to make it enforceable, and that the Agreement in its reduced form shall be
valid and enforceable to the full extent permitted by law.

 

12



--------------------------------------------------------------------------------

12. Notices. All notices hereunder, to be effective, shall be in writing and
shall be deemed effective when delivered by hand or mailed by (a) certified
mail, postage and fees prepaid, or (b) nationally recognized overnight express
mail service, as follows:

If to the Company:

Broadcasting Media Partners, Inc.

c/o Univision Communications, Inc.

1999 Avenue of the Stars, Suite 3050

Los Angeles, California 90067

Attn: General Counsel

With copies to (which shall not constitute notice):

David K. Duffel, Esq.

Weil, Gotshal & Manges LLP

100 Federal Street, Floor 34

Boston, MA 02110

If to the Executive:

The last address shown on records of the Company

With copies to (which shall not constitute notice):

Michael Sirkin, Esq.

Proskauer Rose LLP

1585 Broadway

New York, NY 10036

or to such other address as a party may notify the other pursuant to a notice
given in accordance with this Section 12.

13. Miscellaneous.

13.1 Executive Representation. Executive hereby represents to the Company that,
except as previously disclosed to the Company with respect to Executive’s most
recent former employer, the execution and delivery of this Agreement by
Executive and the Company and the performance by Executive of Executive’s duties
hereunder shall not constitute a breach of, or otherwise contravene, or be
prevented, interfered with or hindered by, the terms of any employment agreement
or other agreement or policy to which Executive is a party or otherwise bound.
Executive represents that he will not use or disclose any confidential
information obtained by Executive in connection with his former employment and
the Company represents that it shall not ask him to use or disclose such
confidential information during the course of Executive’s employment with the
Company and UVN.

 

13



--------------------------------------------------------------------------------

13.2 Indemnification. Executive shall be indemnified by the Company for acts
taken in his role as officer, director or fiduciary with respect to the Company
or any of its affiliates, as and to the extent provided in the Company’s
Certificate of Incorporation as in effect on the Effective Date or any more
favorable amendment thereof. In no event, except as prohibited by law, shall
Executive have any less rights of indemnification then those currently set forth
in such Certificate. Such obligation shall continue after any termination of
employment or directorship with regard to actions or inactions taken while
affiliated with the Company and its affiliates. Executive shall be covered by
the Company’s directors and officers insurance policy upon terms and conditions
no less favorable than the terms provided by the Company to any member of the
Board (in Executive’s role as a director) or any senior executive of the Company
(in Executive’s role as an officer). Such coverage shall continue after
Executive’s termination of employment or directorship, but only while the
Company maintains any directors or officers insurance coverage for any of its
former directors or officers.

13.3 Entire Agreement; Amendment. Except as otherwise expressly provided herein
and as further set forth in the grant agreement of any equity awards, this
Agreement constitutes the entire Agreement between the parties hereto with
regard to the subject matter hereof, superseding all prior understandings and
agreements, whether written or oral. This Agreement may not be amended or
revised except by a writing signed by the parties.

13.4 Assignment and Transfer. The provisions of this Agreement shall be binding
on and shall inure to the benefit of the Company and any successor in interest
to the Company who acquires all or substantially all of the Company’s assets.
Neither this Agreement nor any of the rights, duties or obligations of the
Executive shall be assignable by the Executive, nor shall any of the payments
required or permitted to be made to the Executive by this Agreement be
encumbered, transferred or in any way anticipated, except as required by
applicable laws. All rights of the Executive under this Agreement shall inure to
the benefit of and be enforceable by the Executive’s personal or legal
representatives, estates, executors, administrators, heirs and beneficiaries.
All amounts payable to the Executive hereunder shall be paid, in the event of
the Executive’s death, to the Executive’s estate, heirs or representatives.

13.5 Waiver of Breach. A waiver by either party of any breach of any provision
of this Agreement by the other party shall not operate or be construed as a
waiver of any other or subsequent breach by the other party.

13.6 Withholding. The Company shall be entitled to withhold from any amounts to
be paid or benefits provided to the Executive hereunder any federal, state,
local or foreign withholding, FICA contributions, or other taxes, charges or
deductions which it is from time to time required to withhold. The Company shall
be entitled to rely on an opinion of counsel if any question as to the amount or
requirement of any such withholding shall arise.

13.7 Set Off. The Company’s obligation to pay Executive the amounts provided and
to make the arrangements provided hereunder shall not be subject to set-off,
counterclaim or

 

14



--------------------------------------------------------------------------------

recoupment of any amounts owed by Executive to the Company or its affiliates,
except with respect to amounts owed by the Executive to the Company pursuant to
the loan described in Section 4.4(c) of this Agreement.

13.8 Section 409A. It is the intention of the parties to this Agreement that no
payment or entitlement pursuant to this Agreement will give rise to any adverse
tax consequences to Executive under Section 409A of the Code. The Agreement
shall be interpreted to that end and, consistent with that objective and
notwithstanding any provision herein to the contrary, the Company and the
Executive shall, to the extent necessary to comply with Section 409A of the
Code, agree to act reasonably and in good faith to mutually reform the
provisions of this Agreement to avoid the application of or excise tax under
Section 409A of the Code. Notwithstanding any other provision herein, if the
Company determines that Executive is a “specified employee”, as defined in, and
pursuant to, Prop. Reg. Section 1.409A-1(i) or any successor regulation, on the
date of termination, no payment of compensation under this Agreement shall be
made to Executive during the period lasting six months from the date of
termination unless the Company determines that there is no reasonable basis for
believing that making such payment would cause Executive to suffer any adverse
tax consequences pursuant to Section 409A of the Code. If any payment to
Executive is delayed pursuant to the foregoing sentence, such payment instead
shall be made on the first business day following the expiration of the
six-month period referred to in the prior sentence. Notwithstanding the
foregoing, neither the Company nor its employees or representatives shall have
liability to the Executive with respect hereto in respect of actions taken by
the Company in good faith.

13.9 Attorney Fees. The Company shall pay or reimburse the Executive for
reasonable legal fees incurred in connection with the negotiation and drafting
of this Agreement and any equity award agreements, subject to and within ten
days after his request for reimbursement accompanied by evidence that the fees
and expenses were incurred.

13.10 Arbitration. If any contest or dispute arises between the parties with
respect to this Agreement, such contest or dispute shall be submitted to binding
arbitration for resolution in New York, New York in accordance with the rules
and procedures of the Employment Dispute Resolution Rules of the American
Arbitration Association then in effect. If the arbitrator determines that the
Executive is the prevailing party in the dispute, then the Company shall
reimburse the Executive for his reasonable legal or other fees and expenses
incurred in such arbitration subject to and within ten days after his request
for reimbursement accompanied by evidence that the fees and expenses were
incurred.

13.11 Governing Law. This Agreement shall be construed under and enforced in
accordance with the laws of the State of New York, without regard to the
conflicts of law provisions thereof.

13.12 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and shall have the same effect as if
the signatures hereto and thereto were on the same instrument.

 

15



--------------------------------------------------------------------------------

[Remainder of page left intentionally blank]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

COMPANY:

By:  

/s/ James C. Carlisle

Name:   James C. Carlisle Title:   Vice President EXECUTIVE:

/s/ Joseph Uva

 



--------------------------------------------------------------------------------

SCHEDULE OF BOARDS

For profit

TiVo, Inc.

Imaginova Corp.

Not for profit

Int’l Radio

Television Society Foundation.

The Valerie Fund (Advisory Board only)

 

18



--------------------------------------------------------------------------------

SCHEDULE OF COMPETITORS

Section A. Competitors During the First Two Years After Employment Ends: Disney
(including ABC, Disney Cable channels, ABC Radio and other business units that
have material television and/or cable advertising revenues, but excluding during
the second year after employment ends, employment with or with respect to ESPN,
Disney theme parks and other business units that do not have material television
and/or cable advertising revenues), NBC, CBS (including CBS Radio, CW), Fox and
Clear Channel. All other companies or business units thereof which are primarily
engaged in activities focusing upon or otherwise directly relating to the
Hispanic market (other than any advertising agency that is not engaged in sales
of advertising but the purchase or placement of advertising), including, without
limitation, Telemundo, TV Azteca, Televisa, Spanish Broadcasting System,
Entravision Communications, Liberman Broadcasting, Yahoo! En Español, Terra, AOL
Latino

Section B. Competitors During the First Year After Employment Ends:

 

  •  

Time Warner (Turner), Viacom, Comcast, Cablevision

 

  •  

Direct TV, Echostar

 

  •  

Radio One

 

  •  

Citadel Broadcasting

 

  •  

Emmis Communications

 

  •  

Entercom

 

  •  

Cox Radio

 

  •  

Saga Communications

 

  •  

Sirius Radio

 

  •  

XM Radio

 

19



--------------------------------------------------------------------------------

EXHIBIT D

GENERAL RELEASE OF CLAIMS

A general release is required as a condition for receiving the severance
benefits described in Section 6 of the Executive Employment and Non-Competition
Agreement dated March 29, 2007, (the “Employment Agreement”). Thus, by executing
this General Release (“General Release”), you have advised us that you waive any
and all claims against Broadcasting Media Partners (the “Company”), and its
subsidiaries and affiliated or related entities, and any and all of their
respective predecessors, successors, assigns and employee benefit plans, and in
such capacities their respective past, present or future officers, directors,
shareholders, employees, trustees, fiduciaries, administrators, agents or
representatives (collectively, the “Releasees”) and by execution of this General
Release you irrevocably and unconditionally releases and forever discharges any
such claims, except relating to any compensation, severance pay and benefits
described due to you in Section 6 of the Employment Agreement.

You understand and agree that this General Release will extend to all claims,
demands, liabilities and causes of action of every kind, nature and description
whatsoever, whether known, unknown or suspected to exist, which you ever had or
may now have against the Releasees, including, without limitation, any claims,
demands, liabilities and causes of action arising from your employment with the
Releasees and the termination of that employment, including any claims for
severance or vacation pay, business expenses, and/or pursuant to any federal,
state, county, or local employment laws, regulations, executive orders, or other
requirements, including, but not limited to, Title VII of the 1964 Civil Rights
Act, the 1866 Civil Rights Act, the Age Discrimination in Employment Act as
amended by the Older Workers Benefit Protection Act, the Americans with
Disabilities Act, the Civil Rights Act of 1991, the Workers Adjustment and
Retraining Notification Act and any other local, state or federal fair
employment laws, and any contract or tort claims.

It is further understood and agreed that you are waiving any right to initiate
an action in state or federal court by you or on your behalf alleging
discrimination on the basis of race, sex, religion, national origin, age,
disability, marital status, or any other protected status or involving any
contract or tort claims based on your termination of employment from the Company
that are released hereby. It is also acknowledged that your termination is not
in any way related to any work related injury.

The sole exceptions to this General Release are: (i) retirement benefits accrued
and vested prior to the effective date of your employment termination,
(ii) documented, accrued and unpaid wages, benefits and expense reimbursement
owing for the period through the effective date of your employment termination,
(iii) the accrued and unpaid welfare benefit claims incurred prior to your
employment termination, (iv) the benefits specifically provided in Section 6 of
the Employment Agreement, (v) [List out contractual rights to any equity awards
under any

 

20



--------------------------------------------------------------------------------

written equity agreements], (vi) any right to indemnification under applicable
corporate law, the Employment Agreement, the by-laws or certification of
incorporation of the Company or any Releasee, or any agreement between you and
the Company or any Releasee and (vii) any rights as an insured under any
director’s and officer’s liability insurance policy.

This General Release is being made by you for yourself and on behalf of your
heirs, executors, administrators, dependents, trustees, legal representatives
and assigns (collectively, the “Releasors”).

Based on executing this General Release, it is further understood and agreed
that you covenant not to sue to challenge the enforceability of this General
Release.

The ability to receive compensation and benefits under the terms of the
Employment Agreement will remain open for a forty-five (45) (45 days if part of
a layoff of two or more individuals) or twenty-one (21) (21 days if a single
termination) day period after the later of your termination of employment with
the Company and the delivery of this General Release to give you an opportunity
to consider the effect of this General Release. At your option, you may elect to
execute this General Release on an earlier date. Additionally, you have seven
(7) days after the date you execute this General Release to revoke it. As a
result, this General Release will not be effective until eight (8) days after
you execute it. We also want to advise you of your right to consult with legal
counsel prior to executing a copy of this General Release.

Finally, this is to expressly acknowledge:

 

  •  

You have received a list of the ages and job descriptions of the individuals who
are eligible to receive severance payments conditioned upon the signing of a
similar General Release. (This bullet point only applies if the termination is
part of a termination of layoff of a group. Otherwise the Company is not
required to give a list of such ages and job descriptions.)

 

  •  

You have been provided a period of at least [twenty-one (21) days/forty-five
(45) days] within which to consider the terms of this General Release;

 

  •  

You have been advised by the Company to consult with an attorney of your
choosing in connection with this General Release;

 

  •  

You fully understand the significance of all of the terms and conditions of this
General Release, and are signing this General Release voluntarily and of your
own free will and without reservation or duress and assent to all the terms and
conditions contained herein;

 

21



--------------------------------------------------------------------------------

  •  

No promises or representations, written or oral, have been made to you by any
person to induce you to sign this General Release other than the promise of
payment set forth in Section 6 of the Employment Agreement.

This General Release sets forth the entire understanding of the parties and
supersedes any and all prior agreements, oral or written, relating to the
subject matters contained herein and is legally binding and enforceable. This
General Release may not be modified except by a writing, signed by you and by a
duly authorized officer of the Company.

This General Release shall be governed and interpreted under federal law and the
laws of the State of New York.

I hereby state that I have carefully read this General Release and that I am
signing this General Release knowingly and voluntarily with the full intent of
releasing the Releasees from any and all claims, except as set forth herein.
Further, if signed prior to the completion of the forty-five (45) or twenty-one
(21) day review period, this is to acknowledge that I knowingly and voluntarily
signed this General Release on an earlier date.

 

          

Date

     Name

 

22